Title: James Madison to Thomas Jefferson, 15 June 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     June 15. 1810
          
               The inclosed letters were brought, together with the separate Packet now forwarded, by the John Adams.  The official communications received by her, from F. & G.B. you will find in the Natl Intelligencr of this date. The Editor I perceive passes over the obnoxious refusal of G.B. to comply with the reasonable course of putting an end to the predatory Edicts of both Nations; and it is not improbable that a like sensibility to the atrocity of the F. Govt may divert the public attention from what would otherwise strike it with due force. 
		  
         